Citation Nr: 0800185	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-02 528	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had 1 year, 2 months, and 12 days of active 
service to include a period of active military service from 
October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In February 2006, the veteran withdrew a request 
for a Board hearing.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the claim as a claim for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In a December 2006 statement, the veteran claimed that his 
tinnitus warranted more than a 10 percent rating.  The Board 
interprets the veteran's statement as a claim for a higher 
rating for tinnitus.  The claim for a higher rating for 
tinnitus has not been adjudicated by the RO and is thus not 
before the Board.  It is therefore referred to the RO for 
appropriate action.  


FINDING OF FACT

Since the initial grant of service connection, VA audiometric 
testing reveals no worse than Level II hearing acuity in the 
right ear and Level XI hearing acuity in the left ear.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 (Diagnostic 
Code 6100), 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran's claim for an initial rating in excess of 
10 percent for service-connected compensation benefits falls 
squarely within the pattern above.  Thus, no additional VCAA 
notice was required with respect to the issue on appeal.  
Furthermore, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was provided a VCAA notice letter in 
December 2004 regarding his claim for service connection for 
hearing loss.  Thereafter, the veteran was notified in May 
2005 that his claim for service connection for bilateral 
hearing loss had been granted.  The notice included a copy of 
the RO's May 2005 rating decision.  In that rating decision, 
the veteran was informed of the evidence the RO considered 
and its reasons for assigning a 10 percent rating.  Following 
the veteran's notice of disagreement with the May 2005 rating 
decision, the RO issued the veteran a statement of the case 
in December 2005.  In particular, the statement of the case 
notified the veteran of the relevant rating criteria 
associated with his claim as well as the reasons behind the 
RO's decision.  In July 2006, the veteran was issued a notice 
letter which described how the RO assigned a disability 
rating and effective date, as well as the factors that were 
considered.  The veteran was informed of the need to submit 
evidence in support of his claim.  Consequently, the Board 
finds the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

In addition, as noted in the Introduction above, the veteran 
submitted additional evidence directly to the Board following 
certification of his appeal.  The veteran did not waive 
initial consideration of that evidence by the RO.  The 
additional evidence consists of an April 1962 service medical 
record, as well as the veteran's written argument and 
statements from the veteran's family.  The argument and 
statements document the problems the veteran experiences due 
to his hearing loss.  The Board notes that the April 1962 
service medical record is duplicative of evidence previously 
considered by the RO.  Furthermore, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board must base 
its determination on the results of the audiology studies of 
record.  See Lendenmann v. Principi,  3 Vet. App. 345 (1992).  
As such, while the Board has considered the veteran's written 
argument as well as the statements from the veteran's family, 
it does not find such evidence to be pertinent to application 
of the specific rating criteria, and thus warranting a remand 
for the issuance of a supplemental statement of the case.  
38 C.F.R. § 19.31(b)(1) (2007).  

Likewise, the Board notes that in January 2006, following a 
December 2005 statement of the case, the RO received a May 
2005 statement from Jeff Mashburn, an audiologist with Audio 
Recovery.  In his statement, Mr. Mashburn reported that the 
veteran's binaural hearing handicap would be rated at 32 
percent based on The American Academy of Otolaryngology and 
American Medical Association standards.  The standards are 
based on a computational method utilizing hearing thresholds 
at 500, 1000, 2000, and 3000 Hertz.  The RO does not appear 
to have considered the May 2005 statement from Mr. Mashburn.  
Nonetheless, as noted above, in light of the mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results, the Board does not find 
Mr. Mashburn's statement "pertinent evidence" that would 
warrant remand for the issuance of a supplemental statement 
of the case.  Id.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran was provided with a VA audiological 
examination in April 2005.  Otherwise, the veteran has not 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim that need to be 
obtained.  Furthermore, while the veteran was last provided a 
VA examination in April 2005, more than 21/2 years ago, he has 
not reported his hearing has gotten worse.  Instead, the 
veteran has consistently reported throughout the appeal 
period that his hearing loss is so severe that it warrants a 
higher rating.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. at 126 (1999).

With respect to the claim on appeal, the most relevant 
evidence of record consists of a report of April 2005 VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
15
45
80
100

LEFT
90
100
115
110



Pure tone threshold averages were 60 decibels (dB) in the 
right ear and 103.75 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 0 percent in the left ear.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the results of the veteran's audiological 
evaluations in April 2005 to Table VI, reveals no worse than 
Level II hearing acuity in the right ear and Level XI hearing 
acuity in the left ear.  Application of the above-noted 
findings to Table VII results in a 10 percent rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Based on audiological testing in April 2005, the evidence 
also reflects pure tone thresholds associated with the left 
ear meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86(a).  The puretone thresholds recorded 
for the left ear do reflect that each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) as being 55 
decibels or more.  However, when puretone thresholds recorded 
for the left ear are applied to Table VIA, the Roman numeral 
designation for hearing impairment (X) is less favorable than 
the Roman numeral designation under Table VI (XI).  
Otherwise, the puretone thresholds recorded for either ear do 
not reflect 30 decibels or less at 1000 Hz and 70 decibels or 
more at 2000 Hz.  See 38 C.F.R. § 4.86(b).  

The Board has reviewed a report of June 2004 audiological 
examination conducted by Audio Recovery that was submitted by 
the veteran in November 2004.  The Board notes that speech 
discrimination testing conducted by Audio Recovery was not 
done using the Maryland CNC, the standard by which VA 
measures speech discrimination.  See 38 C.F.R. § 3.385 
(2007).  As such, the speech discrimination scores reported 
can not be applied to Table VI.  Notwithstanding that fact, 
the speech discrimination scores and the puretone thresholds 
in decibels noted in the report of June 2004 audiogram are 
consistent with the speech discrimination scores and puretone 
thresholds in decibels as reported in the April 2005 VA 
audiological examination.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
base its determination on the results of the pertinent April 
2005 VA audiology study of record.  See Lendenmann v. 
Principi,  3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Under these circumstances, the Board finds 
that since the initial grant of service connection the record 
presents no basis for assignment of a rating in excess of 10 
percent for bilateral hearing loss.  

The Board is cognizant of the veteran's contention, noted in 
his VA Form 9 (Appeal to Board of Veterans' Appeals), that he 
wished to go back to work after he retired, but that he 
didn't believe he would be able to pass a Department of 
Transportation hearing test required for truck drivers.  
Notwithstanding the veteran's contention, here, the Board 
simply does not find evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of hospitalization, or 
evidence that the veteran's disability associated with 
hearing loss renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) are not met and referral for extra-
schedular consideration is not found warranted.  

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for bilateral 
hearing loss must be denied.  Given the mechanical method of 
deriving ratings for hearing loss, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

The appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


